1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                             No. 2:16-cr-00217-MCE
12                         Plaintiff,
13               v.                                         ORDER
14    SHARMISTHA BARAI,
15                         Defendant.
16

17           Presently before the Court is Defendant Sharmistha Barai’s (“Defendant”)

18   Emergency Motion for Bail Review Due to Changed and Extraordinary Circumstances

19   Presented by COVID-19 Pandemic.1 For the following reasons, that Motion is DENIED.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26
             1
               Defendant’s Request to Seal, ECF No. 284, is GRANTED in part and DENIED in part.
27   Defendant’s unredacted Emergency Motion shall be filed under seal, but counsel is directed to file a
     redacted version on the public docket omitting references, if any, to any psychological and/or medical
     history. The following exhibits shall also be filed under seal: Exhibits A, B, and C. Defendant’s request is
28   DENIED, however, as to Exhibits D, E, and F, which shall be publicly filed.
                                                            1
1                                                    ANALYSIS2
2

3            This Court has previously held that Defendant failed to meet her burden of
4    showing by clear and convincing evidence that she is not a flight risk. See 18 U.S.C. §
5    3143(a)(1) (Detention is mandatory “unless the judicial officer finds by clear and
6    convincing evidence that the person is not likely to flee or pose a danger to the safety of
7    any other person or the community if released under section 3142(b) or (c).”).
8    Defendant now asks the Court to once again revisit this decision based on the COVID-
9    19 pandemic and Defendant’s personal circumstances in conjunction with her housing at
10   the Sacramento County Jail.3 Nothing in Defendant’s Emergency Motion persuades the
11   Court that Defendant is any closer now to meeting her burden.4
12           The Court does not reach this conclusion lightly, given the “unprecedented
13   magnitude of the COVID-19 pandemic.” United States v. Martin, 2020 WL 1274857, at
14   *2 (D. Md. Mar. 17, 2020). “While correctional officials . . . may successfully have dealt
15   with past viruses and outbreaks of communicable diseases, they pale in scope with the
16   magnitude and speed of transmission of COVID-19.” Id. “This virus comes in the form
17   of a world-wide pandemic, resulting in a declaration of a national emergency by the
18   federal government, and state of emergency by the State of [California].” Id. “With no
19   known effective treatment, and vaccines months (or more) away, public health officials
20   have been left to urge the public to practice ‘social distancing,’ frequent (and thorough)
21   hand washing, and avoidance of close contact with others (in increasingly more
22   restrictive terms)—all of which are extremely difficult to implement in a detention
23   facility.” Id. “For this reason, the Court takes this health risk extremely seriously . . . . ”
24
             2
               The Court is intimately familiar with the facts and procedural history of this case. The question of
25   Defendant’s detention has been before the Court on multiple occasions and has already been the subject
     of multiple appeals. Accordingly, no further factual recitation will be provided here.
26
            3
              Those circumstances are set forth in Defendant’s moving papers and sealed exhibits and are not
27   recounted here to avoid disclosing sensitive and confidential information.

28           4
                 The Court’s prior orders are incorporated by reference here.
                                                             2
1    Id. Regardless, though, a determination of whether this Defendant should be released
2    requires an individualized assessment of the relevant factors, which here point to the
3    conclusion that Defendant remains a flight risk, perhaps even more so than before.
4           Let the Court be clear—this is not a case, like many addressing this pandemic,
5    where an individual presumed innocent is awaiting trial. This Defendant stands
6    convicted, after an eleven-day jury trial, of one count of Conspiracy to Commit Forced
7    Labor in violation of 18 U.S.C. § 1594(b) and two counts of Forced Labor in violation of
8    18 U.S.C. § 1589(a). Guilt has been established, thus the burden shift to the Defendant.
9           And her crimes carry heavy penalties. As the Court has previously noted, the
10   presentence report in this case recommends a 188-month term of imprisonment.
11   Notwithstanding the fact that this Court is free to fashion the appropriate sentence it
12   deems no greater than necessary, Defendant is facing the very real possibility that she
13   will be imprisoned for the duration of her children’s youth. That significantly informed the
14   Court’s prior detention decisions, which focused heavily on Defendant’s southward
15   migration to the border of this district.
16          The Court now finds that the changed circumstances since its last decision make
17   Defendant even more of a flight risk. Defendant has been incarcerated in the
18   Sacramento County Main Jail for almost nine months and has become unavoidably
19   aware of the hardships that accompany a lengthy prison sentence. Given the difficulties
20   she has had adjusting to a life of incarceration, she now has an even greater incentive to
21   flee. Moreover, while some courts take the position that escape at this juncture may be
22   more difficult, see In re Manrique, 2020 WL 1307109, *1), this Court posits that the
23   opposite may be true. Indeed, law enforcement officers, who are also human and are
24   equally susceptible to this virus based on their own personal circumstances, are put at
25   significantly greater risk when having to locate and apprehend a fleeing convict during a
26   world-wide pandemic. The precautions they are required to take to apprehend fugitives
27   under these circumstances could very likely make it easier for Defendant to escape, to
28   cross a border, or to go into hiding.
                                                   3
1           Given the foregoing, the Court specifically finds that Defendant has failed to show
2    strong enough “exceptional circumstances” to warrant release in her case. First, a
3    generalized fear based on the existence of the pandemic itself is insufficient. See United
4    States v. Villegas, 2020 WL 1649520, *2 (C.D. Cal. April 3, 2020) (“[G]eneralized fears
5    and speculative concerns are essentially all that Defendants point to here, which do not
6    add up to ‘compelling reasons’ justifying their temporary release.”). Second, even
7    considering Defendant’s specific medical history, the Court is not convinced that the
8    health risk to Defendant in particular is so much greater due to her incarceration that it
9    can overcome the societal risks incurred should Defendant flee, subjecting law
10   enforcement to their own elevated risks in apprehending her.
11          Indeed, as set forth previously by another court in this district, “although the
12   COVID-19 situation is an extraordinary one for the population at large in this country,
13   including prisoners, and without diminishing in the least the fact that [Defendant] [may
14   be] part of an especially at-risk COVID-19 population, [Defendant] has not shown that
15   prison [or jail] authorities are unable or unwilling to address this serious problem within
16   [facilities], or that [Defendant] is unable to take the general, protective measures
17   applicable to all as of yet unafflicted persons, i.e., wash hands frequently, avoid touching
18   the face and so forth.” Peterson v. Diaz, Case No. 2:19-cv-01480, ECF No. 32, at 4.
19   “Moreover, . . . authorities may be able to isolate highly at-risk prisoners, such as
20   [Defendant], more easily than isolation or ‘social distancing’ is achieved in the general
21   population, e.g., housing in administrative segregation, partial lockdowns or transfers.”
22   Id. “Prisons [and jails] are certainly able to order their afflicted employees to stay at
23   home, and can probably, more easily find testing opportunities for their essential
24   employees than is yet possible for the general population.” Id. “Finally, prison and
25   [other] officials are more likely to know who may be best subject to compassionate
26   release . . . than is the undersigned.” Id. In light of all of the foregoing factors, and the
27   fact Defendant has not pointed to any diagnosed case of COVID-19 in the Sacramento
28   County Jail in the first instance, reliance on the pandemic to justify release is
                                                     4
1    unpersuasive.5
2            The Court also declines Defendant’s alternative request to have this Court dictate
3    how the United States Marshal, or, one assumes, the local jail, address the COVID-19
4    pandemic with respect to this particular Defendant. Absent evidence to the contrary, the
5    Court will presume the jail is operating with every incentive to prevent an outbreak that
6    will threaten not just inmates but also all jail staff.
7

8                                                 CONCLUSION
9

10           For the reasons set forth above, Defendant’s Emergency Motion for Bail Review
11   Due to Changed and Extraordinary Circumstances Presented by COVID-19 Pandemic is
12   DENIED, and her Request to Seal, ECF No. 284, is GRANTED in part and DENIED in
13   part as set forth in Footnote 1.
14           IT IS SO ORDERED.
15   Dated: April 9, 2020
16

17

18

19
20

21

22

23

24

25

26
             5
               Although the Court is not entirely convinced that it is procedurally proper to pursue Defendant’s
27   Fifth and Eighth Amendment arguments by way of the instant Motion instead of through an action under
     42 U.S.C. § 1983 or Bivens v. Six Unknown Federal Agents, 401 U.S. 388 (1971) challenging jail
28   conditions, they are nonetheless rejected for the same reasons just set forth as well.
                                                           5
